UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA



CHING-YUAN TSENG, et al.,


                  Plaintiffs,

          v.                                                 Civil Action No. 1:20-cv-00435 (CJN)


JOSEPH R. BIDEN JR., President of the
United States, et al.,

                  Defendants.



                                       MEMORANDUM OPINION

           Plaintiffs Ching-Yuan Tseng, Jung-Fei Ho, Ming-Hui Lin, and Chia-Heng Tsai reside in

Taiwan (formerly Formosa). Am. Compl. at 12–16, ECF No. 5. Proceeding pro se, they assert

practically incomprehensible claims against the President of the United States, the Prime Minister

of Japan, and the head of Taiwan’s National Immigration Agency, appearing to allege that

Plaintiffs are U.S. nationals and should be issued passports (or “Certificate[s] of Identity”) by

either the U.S. or the Japanese government. See generally Am. Compl. They also seek a writ of

habeas corpus, id. at 27–28, and request that the Court declare that (1) Taiwan lacks the authority

to issue travel documents to them, id. at 28, and (2) they are U.S. nationals who may travel freely

among “Formosa,” the United States, and Japan, id. at 29–30. Pending before the Court is the

government’s Motion to Dismiss, ECF No. 25, as well as twenty-eight different motions filed by

Plaintiffs. 1    Because Plaintiffs’ claims require the Court to confront the delicate issue of



1
    See ECF Nos. 30, 33–34, 36–39, 41–42, 46–48, 50–52, 54–58, 61, 64–67, 74–76.

                                                        1
sovereignty over Taiwan, the political question doctrine bars consideration of those claims and the

Court dismisses the Amended Complaint for lack of subject matter jurisdiction.

                                            I.       Background

                                          A. Plaintiffs’ Claims

        The Amended Complaint is extremely difficult to understand, and largely consists of

quotations to various case law and comments made by government officials. See generally Am.

Compl. The Court nevertheless surmises that it presents three claims: a habeas petition; a request

for declaratory relief regarding Plaintiffs’ nationality and the respective authorities of China,

Taiwan, and the United States; and an APA challenge to Taiwan’s issuance of Plaintiffs’ current

passports. See id. Because Plaintiffs do not allege that they are currently detained by Taiwan or

any other sovereign, see id., the foundation for their habeas claim is unclear. As for their claims

for declaratory relief, Plaintiffs ask the Court to declare that they are U.S. nationals and that the

U.S. or Japanese government should issue them travel documents recognizing that fact; that

Taiwan has no authority to issue them travel documents; and that Plaintiffs may freely travel

among “Formosa,” the United States, and Japan. Id. at 28–31. Plaintiffs’ third claim is presented

as an APA challenge to Taiwan’s issuance of a passport (identifying the holder as a Chinese

national) to at least one Plaintiff. Id. at 31–32.

        Plaintiffs have also filed twenty-eight separate motions. While their Amended Complaint

and motions are far from models of clarity, one thing is apparent: at the heart of their claims is the

issue of sovereignty over Taiwan. The government moves to dismiss for precisely this reason,

arguing that Plaintiffs’ claims present a non-justiciable political question or, in the alternative, that

Plaintiffs fail to state a claim for relief. See generally Def.’s Mot. to Dismiss, ECF No. 25.




                                                     2
                                        B. Taiwan’s Sovereign

       In 1895, at the end of the Sino-Japanese War, China ceded the island of Taiwan (then

known as Formosa) to Japan. Lin v. United States, 561 F.3d 502, 504 (D.C. Cir. 2009). Over fifty

years later, at the end of World War II, Japan surrendered Taiwan to the Allied forces. Id.

Specifically, General Douglas MacArthur ordered Japanese commanders within China and Taiwan

to surrender to the leader of the Chinese Nationalist Party, Generalissimo Chiang Kai-shek. Id.

Shortly thereafter, China became embroiled in a civil war that ended in 1949 with the communists’

establishment of the People’s Republic of China (“PRC”) in mainland China and Chiang Kai-

shek’s flight to Taiwan to reestablish the Republic of China (“ROC”) in exile. Id.

       In 1951, Japan signed the San Francisco Peace Treaty and renounced “all right, title, and

claim to Formosa.” Id. But that treaty did not declare which government exercises sovereignty

over Taiwan—it identified the United States as “the principal occupying Power,” but did not

indicate over what. Id.

       Since then, sovereignty over Taiwan has been the subject of tension between the United

States and China. In 1954, the United States recognized the ROC as the government of China and

acknowledged its control over Taiwan. Id. But as diplomatic relations with China improved, the

U.S. posture on Taiwan evolved: in 1972, the United States recognized that the PRC considered

Taiwan a part of China and declined to challenge that position. Id. And in 1979, President Carter

recognized the PRC as the sole government of China and withdrew recognition of the ROC. Id.

       Congress got involved in 1979, passing the Taiwan Relations Act of 1979 (“TRA”), 22

U.S.C. § 3301 et seq., which described the United States’ unofficial relationship with “the people

on Taiwan,” id. § 3301(a) (“[T]he Congress finds that the enactment of this chapter is necessary

. . . to help maintain peace, security, and stability in the Western Pacific; and . . . authoriz[e] the



                                                  3
continuation of commercial cultural, and other relations between the people of the United States

and the people on Taiwan.”). The TRA also established an entity called the American Institute in

Taiwan, through which the United States maintains unofficial relations on the island. Id. § 3305.

       Today, the United States continues to “enjoy a robust unofficial relationship” with Taiwan,

U.S. Dep’t of State, U.S. Relations With Taiwan, U.S. Department of State (Aug. 31, 2018),

https://www.state.gov/u-s-relations-with-taiwan/, but maintains “strategic ambiguity” with respect

to the issue of sovereignty over the island, see Consolidated Appropriations Act, 2021, Pub. L. No.

116-260, Taiwan Assurance Act of 2020 § 312(6) (reinforcing the United States’ “commitments

to Taiwan under the [TRA]” but not discussing the issue of sovereignty over Taiwan); see also

Lin, 561 F.3d at 505 (describing the United States’ longstanding policy of “strategic ambiguity”

regarding Taiwan’s sovereign) .

                                        II.   Legal Standard

        “Because Article III courts are courts of limited jurisdiction, we must examine our

authority to hear a case before we can determine the merits.” Khadr v. United States, 529 F.3d

1112, 1115 (D.C. Cir. 2008) (quoting United States v. British Am. Tobacco Australia Servs., 437

F.3d 1235, 1239 (D.C. Cir. 2006)). On a motion to dismiss for lack of subject matter jurisdiction

pursuant to Rule 12(b)(1), the plaintiff bears the burden of establishing that the court has subject

matter jurisdiction. Conejo v. Am. Fed’n of Gov’t Emps., AFL-CIO, 377 F. Supp. 3d 16, 24

(D.D.C. 2019) (citing McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 182–83 (1936)).

When contemplating a motion to dismiss pursuant to Rule 12(b)(1), the Court may consider

materials outside the pleadings “to assure itself of its own subject matter jurisdiction.” Settles v.

U.S. Parole Comm’n, 429 F.3d 1098, 1107 (D.C. Cir. 2005) (quoting Haase v. Sessions, 835 F.2d

902, 908 (D.C. Cir. 1987)).



                                                 4
                                             III. Analysis

       Under the political question doctrine, a court must decline jurisdiction if there exists “a

textually demonstrable constitutional commitment of the issue to a coordinate political

department.” Baker v. Carr, 369 U.S. 186, 217 (1962). “[D]ecision-making in the fields of foreign

policy and national security is textually committed to the political branches of government.”

Schneider v. Kissinger, 412 F.3d 190, 194 (D.C. Cir. 2005). Deciding sovereignty is a political

task, Jones v. United States, 137 U.S. 202, 212 (1890) (“Who is the sovereign, de jure or de facto,

of a territory, is not a judicial, but a political[ ] question . . . .”), and the Court of Appeals has

previously concluded that identifying Taiwan’s sovereign is a non-justiciable political question,

Lin, 561 F.3d at 506. Any claim that requires the Court to decide that sovereignty issue lies outside

of the Court’s jurisdiction.     See id. (declining to exercise jurisdiction over claims when

“[i]dentifying Taiwan’s sovereign is an antecedent question”).

       Although the Amended Complaint appears to allege various causes of action—again, the

Amended Complaint is no model of clarity—each claim appears rooted in Plaintiffs’ assertion that

the United States is Taiwan’s sovereign. See generally Am. Compl. Plaintiffs essentially ask the

Court to declare (1) U.S. sovereignty over Taiwan, (2) that the people of Taiwan are U.S. nationals

with the rights and privileges that accompany such status, and (3) that Taiwan is incorrectly issuing

travel documents that identify Plaintiffs as Chinese nationals. Because it is impossible for the

Court to decide these claims without identifying Taiwan’s sovereign—an issue that the political

branches have handled with extreme delicacy for the last fifty years, see discussion supra Part

I.B—each claim presents a non-justiciable political question over which the Court cannot exercise




                                                  5
jurisdiction. 2 For this reason, the Court concludes that it lacks jurisdiction over Plaintiffs’ claims

because they present a nonjusticiable political question.

         In an attempt to stall dismissal, Plaintiffs seek a stay pending responses to their FOIA

requests regarding control over Formosa through “White House Directives,” and production of

similar documents in Hong Kong and Singapore. Pls.’ Opp’n to Def.’s Mot. at 12, ECF No. 31.

Plaintiffs’ Opposition also attempts to amend the Amended Complaint. See id.at 14–15. The

Court declines to consider the new claims presented in Plaintiffs’ brief because “a party may not

amend [its] complaint through an opposition brief.” Singh v. District of Columbia, 55 F. Supp. 3d

55, 70 (D.D.C. 2014) (citations omitted). As for Plaintiffs’ request for a stay, the Court finds a

stay unnecessary. “The authority to stay proceedings stems from ‘the power inherent in every

court to control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.’” Nat’l Indus. for the Blind v. Dep’t of Veterans Affairs, 296

F. Supp. 3d 131, 137 (D.D.C. 2017) (quoting Air Line Pilots Ass’n v. Miller, 523 U.S. 866, 879

n.6 (1998)). Because the forthcoming documents sought by Plaintiffs would not affect the Court’s

determination that it lacks subject matter jurisdiction, a stay would unnecessarily delay resolution

of this case.




2
  Plaintiffs cannot rescue their claims by pointing to 8 U.S.C. § 1503. See Am. Compl. at 31. Section 1503 provides
a cause of action to any person who is “a national of the United States.” 8 U.S.C. § 1503. Plaintiffs’ entire basis for
alleging U.S. nationality pursuant to Section 1503 is that they are from Taiwan (and, according to Plaintiffs, the United
States exercises sovereignty over Taiwan). See generally Am. Compl. But in order to qualify as a “national of the
United States,” an individual must be “(A) a citizen of the United States, or (B) a person who, though not a citizen of
the United States, owes permanent allegiance to the United States.” 8 U.S.C. § 1101(a)(22). Because Plaintiffs do
not allege that they are U.S. citizens and the only non-citizen nationals recognized under Section 1503 are persons
born in American Samoa and Swains Island, see Lin, 561 F.3d at 508 (“Congress precisely defined a non-citizen
national as, inter alia, a person ‘born in an outlying possession of the United States on or after the date of formal
acquisition of such possession.’ The term ‘outlying possessions of the United States’ means American Samoa and
Swains Island.” (citations omitted)), they are not U.S. nationals granted protections under Section 1503.

                                                           6
                                         IV. Conclusion

       The political question doctrine bars the Court’s consideration of Plaintiffs’ Amended

Complaint because each of Plaintiffs’ claims requires the Court to determine Taiwan’s sovereign.

The Court therefore lacks subject matter jurisdiction, grants the government’s Motion to Dismiss,

and denies Plaintiffs’ twenty-eight remaining motions as moot.       An Order will be entered

contemporaneously with this Memorandum Opinion.




DATE: May 5, 2021
                                                           CARL J. NICHOLS
                                                           United States District Judge




                                               7